DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
Claims 9-12, 14, 17, and 18 are rejected under § 102(a)(1) as being anticipated by US Pub. No. 2004/0154322 to Felder et al. (Felder).  For claims 9 and 17, Felder discloses an automated management system for temperature sensitive products, the system comprising:
an automated temperature sensitive product cold storage unit (1) according to claim 1 or 15 in communication with an application service provider (ASP) (1281) configured to provide at least inventory management services; and
a data collection system (1308-1310) wherein the cold storage unit and/or the ASP capture and store data related to the cold storage unit and temperature sensitive products stored in the cold storage unit; and
wherein inventory management optionally comprises at least one of the following:
tracking of inventory of temperature sensitive products stored in the cold storage unit; and/or
tracking of temperature sensitive product dispensing and stocking transactions in the cold storage unit; and/or
tracking expiration dates of individual temperature sensitive products stored in the cold storage unit; and/or
automated transmission of re-order messages when temperature sensitive products become depleted; and/or
automated transmission of expired product and/or about-to-expire messages; and/or
generating billing information; and/or
providing product and/or regulatory information about temperature sensitive products contained in temperature sensitive products stored or to be stored in the cold storage unit. See ¶ [0057] (describing a computer system (1281) comprising a laboratory information management system (LIMS) (1282) programmed to continuously maintain time/temperature profiles and container access histories).

In regards to claims 10 and 18, Felder further discloses that the system further comprises a plurality of automated temperature sensitive product cold storage units (3) according to claim 1 each in communication with the ASP. ¶ [0056].

In regards to claim 11, Felder further discloses that the ASP is a cloud-based hosted environment that provides at least one service selected from the group consisting of inventory management, system administration, alerting, and reporting. ¶ [0056] (describing LIMS as a Windows-based platform accessible over a local area network).

In regards to claim 12, Felder further discloses that the system administration comprises one or more of:
monitoring the cold storage unit location information; and/or
monitoring information related to the physical status of the cold storage unit, including function, power, temperature, and/or temperature sensor data; and/or
maintaining communication between a cold storage unit’s computer, UID, ASP, and cell phone card applications; and/or
maintaining optionally secure access to the cold storage unit and ASP; and/or
facilitating unit maintenance. See ¶ [0057] (describing the system as being configured to set top-level user definable parameters to control container access).

In regards to claim 14, Felder further discloses reporting comprises providing an authorized user access to information and reports related to status of the cold storage unit, product information, regulatory requirements, or inventory management, wherein the access is provided via a secure website and is optionally customizable based on a user profile. See ¶ [0057] (generating various reports related to sample security, visibility, migration and quality assurance).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 15, and 16 are rejected under § 103 as being obvious over Felder, supra, in view of US Pub. No. 2004/0213651 to Malin (Malin).  In regards to claim 1, Felder discloses an automated temperature sensitive product cold storage unit (1, see also Figs. 1, 3, and 14A-B (showing a plan view of internal components below)) comprising:
a housing (2) comprising at least one product access panel (61,62) wherein inside the housing at least the following are disposed:
a product loading zone (60) accessible via the access panel and configured to receive one or more temperature sensitive products, optionally vaccine products, pharmaceutical products, and/or research reagents;
a stationary storage area framework (1420) comprising a core (1439) and a plurality of independently addressable storage bays (1428) arrayed within the stationary storage area framework around the core, each storage bay being configured to store one or more temperature sensitive products or product carriers (see ¶ [0050] (describing a storage and retrieval system using stationary racks for holding storage trays of storage containers)); and
at least one accessible temperature-controlled cold storage zone (10) that bounds a volume that encloses at least a portion of the plurality of independently addressable storage bays in the storage area framework, which cold storage zone comprises at least one temperature sensor (see ¶ [0043] (describing a climate control system for a freezer compartment which in turn implies a means for sensing air temperature in the freezer));
a refrigeration unit (see ¶ [0043] (describing a climate control system for a freezer compartment which in turn implies a means for supplying cold air into the compartment)) operably connected to the cold storage zone; and
a computer(s) (80) configured to control operation of the cold storage unit and maintain a temperature between about 1 to about 12 degrees Celsius (¶ [0010] (describing the apparatus as being capable of operating in a temperature range of – 50 C to ambient temperature)).
Although Felder does not explicitly disclose one robot, which is disposed in the core and is configured to transport temperature sensitive products, or product carriers, between the loading zone and storage bays of the stationary storage area framework, such a feature is found in the prior art.  In fact, Malin teaches a climate controlled cabinet with an automatic storage device, comprising a robot (4) which is disposed in the core and is configured to transport temperature sensitive products, or product carriers, between the loading zone and storage bays of the stationary storage area framework. See ¶ [0043] (describing a transport device for automatically transporting objects from an external transfer position to an arbitrary storage location within one of a plurality of storage towers which form a ring around the transport device).
Thus, it would have been obvious to modify the transport means of Felder with the transport device of Malin in order to simplify the process for transporting objects within the system of Felder.

In regards to claim 2, Felder further discloses that a portion of the plurality of independently addressable storage bays proximate to the loading zone is allocated to temporary product storage. See ¶ [0047] (describing a combination of various storage means including a carousel capable of being used as temporary product storage).

In regards to claim 3, Felder further suggests that a product loaded into the unit is initially stored in an independently addressable storage bay proximate to the loading zone before being moved to an independently addressable storage bay further from the loading zone. See ¶¶ [0047], [0057] (contemplating using a combination of various storage means including a carousel and stationary storage racks whereby products destined for long term storage in stationary storage racks pass through the carousel so as to allow quick access to one or more products reassigned to a new task before reaching long term storage).

In regards to claim 4, Felder further discloses that the independently addressable storage bays can be filled to capacity with product(s) identified by bay location (¶ [0009]), wherein optionally a product stored in a first independently addressable storage bay is relocated to a second independently addressable storage bay to optimize product loading and/or dispensing (see ¶ [0057] (describing sample migration control to prompt movement of low demand samples into longer-term storage units)).

In regards to claim 5, Felder further discloses that the storage unit further comprises one or more of the following:
a reader (65), optionally a barcode reader, to identify temperature sensitive products loaded into or removed from the cold storage unit; and/or
the cold storage unit further comprises a plurality of product carriers (¶ [0039] (describing storage containers)) disposed in a plurality independently addressable storage bays, wherein optionally each storage bay includes at least one empty or loaded product carrier; and/or
the loading zone comprises a carousel that can be moved in relation to the access panel, optionally (A) to provide an empty carrier into which a temperature sensitive product can be loaded, or (B) to allow a temperature sensitive product to be removed from the carrier in which it is held, wherein optionally the carousel rotates atop a base disposed atop the storage area framework, optionally a cylindrical array, to position one or more empty product carriers within the loading zone or to position one or more product carriers filled with temperature sensitive products within the unit for transport to a storage location, and wherein optionally the presence of a product within a product carrier is detected by a light beam generator positioned outside an outer perimeter of the carousel and a detector located outside an inner portion of the carousel; and/or
the storage area framework is a cylindrical array that comprises a hollow central core and a plurality of stacked levels each comprising one or more independently addressable storage bays disposed about the periphery of the hollow cylindrical array, wherein the storage bays are accessible to the robot through the hollow central core, wherein the cylindrical array optionally comprises a series of substantially parallel vertical members, and optionally substantially parallel horizontal members, spaced to produce the plurality of storage bays, each of which is configured to accommodate a temperature sensitive product or product carrier to be stored; and/or
each of the plurality of independently addressable storage bays defines a chamber, preferably a rectangular chamber, having an open end that is accessible to the robot to insert and remove a temperature sensitive product or product carrier therefrom, wherein each storage bay optionally comprises a series of spaced, substantially parallel vertical members, and optionally substantially parallel horizontal members, wherein the vertical members contain ridges to engage and suspend one or more product carriers; and/or
the robot is an R, 0, Z gantry robot, optionally an R, 0, Z gantry robot centrally disposed in a hollow core of a cylindrically arrayed storage area framework, wherein the robot optionally comprises pair of robotic arms that can move vertically along a central shaft that defines a Z axis of the gantry robot and be rotated in relation to the storage area framework to retrieve or deliver temperature sensitive products, or product carriers, to and from the loading zone and/or a different independently addressable storage bay, optionally wherein the robot comprises two opposing arms, 180° apart, each comprising a central rod positioned within a rectangular sleeve casing and fitted with an adaptor configured to engage and move a product carrier into the arm's sleeve casing after engaging the product carrier, wherein each rod optionally is fitted with a sensor, optionally, comprising a light beam generator and a reflected light detector, in communication with the computer in order to control horizontal and vertical movement of the central rod to guide adaptor-carrier engagement; and/or
at least two stacked, accessible, insulated, temperature-controlled cold storage zones, wherein each cold storage zone comprises at least one temperature sensor and bounds a volume that encloses a portion of the plurality of storage bays in the storage area framework separate from the other cold storage zone(s), wherein any two adjacent cold storage zones are optionally connected by a key way seal and key way plug that physically and thermally separate, and provide access between, adjacent cold storage zones, wherein optionally the key way plug comprises a disk that sits on the key way seal within the insulation layer, forming an insulating barrier between the two adjacent cold storage zones and is free to rotate with the gantry robotic arms when the robot is an R, 0, Z gantry robot; and/or
each independently addressable storage bay is configured to receive a product carrier adapted to (A) hold a temperature sensitive product and (B) be engaged by the robot for movement inside the housing; and/or
an accessible, insulated, temperature-controlled cold storage zone comprises temperatures between about 1°C and about 12°C, and/or between about-100°C and about 0°C; and/or
the cold storage unit further comprises a primary power supply and, optionally, a backup power supply, optionally comprising one or more batteries; and/or
the cold storage unit further comprises an optionally activated security interface to control internal access to the cold storage unit, wherein such access control optionally comprises a login code verification and/or a biometric sensor scan; and/or
the access panel comprises a pair of sliding doors positioned above the loading zone, wherein the doors optionally slidingly separate from a central point above the loading zone; and/or
at least some of the product carriers each includes a latch configured to be releasably but connectedly engaged by an adaptor of a robotic arm; and/or
at least some of the product carriers include at least one opening through which a light beam can be shone and/or reflected to assess whether any such product carrier has a temperature sensitive product stored therein; and/or
the temperature of each cold storage zone is monitored by one or more temperature sensors and temperature data from the temperature sensors is stored in a memory associated with the computer; and/or
the cold storage zone temperature/s) is(are) displayed on a display panel visible to a user of the cold storage unit; and/or
a user interface device (UID), optionally a tablet computing device docked on the cold storage unit, in communication with the computer and an application service provider (ASP), wherein the tablet computing device, if present, optionally comprises (A) a touch screen to display, enter, and/or access information and (B) an internet connection that uses a local internet router or a cell phone card embedded in the cold storage unit, wherein (A) the UID optionally is configured to display a home screen showing information on the cold storage unit and its contents, wherein the information displayed on the home screen optionally includes one or more of: names, dosages, quantities, and/or expiration dates of temperature sensitive products stored in the cold storage unit; current temperature of the cold storage zone(s); alerts; and/or order status of additional temperature sensitive products ordered for storage in the cold storage unit, and/or (B) by selecting on the UID a particular displayed temperature sensitive product further information about the temperature sensitive product is displayed on the UID, such further information comprising at least one of the following: location of individual unit(s) of such temperature sensitive product by storage bay, cold storage zone, and/or temperature zone; temperature history; lot number(s); expiration date(s); and/or internet links to additional information about the temperature sensitive product; and/or (s) a touchscreen interface to provide user access to the cold storage unit and information regarding its contents and/or operation. See also Abstract (describing one or more the features above).

In regards to claim 6, Felder further discloses that the storage unit further comprises a plurality of temperature sensitive products stored in a plurality of independently addressable storage bays. See ¶¶ [0052-0053] (describing samples in storage containers in multiple storage locations).

In regards to claim 7, Felder further discloses that the plurality of temperature sensitive products comprises a plurality of different plurality of temperature sensitive product types. See Abstract, see also ¶ [0039] (describing samples in storage containers).

In regards to claim 8, Felder further discloses that each of the plurality of independently addressable storage bays contains at least one temperature sensitive product. ¶ [0053].

Claim 15 is rejected under § 103 as being obvious over Felder in view of Malin, supra.  In regards to claim 15, Felder discloses an automated temperature sensitive product cold storage unit (1) comprising:
a housing (2) comprising at least one computer-controlled product access panel (61,62) (see ¶ [0050] (describing an automated retrieval operation including a control system (80) configured to selectively open and close the interior and exterior doors of the climate controlled chamber), wherein inside the housing at least the following are disposed:
a stationary storage area framework (1420) comprising a core (1439) and a plurality of independently addressable storage bays (1428) arrayed within the stationary storage area framework around the core, each storage bay being configured to store one or more temperature sensitive products or product carriers (see ¶ [0050] (describing a storage and retrieval system using stationary racks for holding storage trays of storage containers)); and
at least one accessible temperature-controlled cold storage zone (10) that bounds a volume that encloses at least a portion of the plurality of independently addressable storage bays in the storage area framework, which cold storage zone comprises at least one temperature sensor (see ¶ [0043] (describing a climate control system for a freezer compartment which in turn implies a means for sensing air temperature in the freezer));
a refrigeration unit (see ¶ [0043] (describing a climate control system for a freezer compartment which in turn implies a means for supplying cold air into the compartment)) operably connected to the cold storage zone; and
a computer(s) (80) configured to control operation of the cold storage unit.
Although Felder does not explicitly disclose one robot, which is disposed in the core and is configured to transport temperature sensitive products, or product carriers, between the loading zone and storage bays of the stationary storage area framework, such a feature is found in the prior art.  In fact, Malin teaches a climate controlled cabinet with an automatic storage device, comprising a robot (4) which is disposed in the core and is configured to transport temperature sensitive products, or product carriers, between the loading zone and storage bays of the stationary storage area framework. See ¶ [0043] (describing a transport device for automatically transporting objects from an external transfer position to an arbitrary storage location within one of a plurality of storage towers forming a ring around transport device).
Thus, it would have been obvious to modify the transport means of Felder with the one transport device of Malin in order to simplify Felder’s process for transporting objects within the system.

In regards to claim 16, Felder further discloses that the storage unit further comprises a loading zone (60) accessible via the computer-controlled access panel and configured to receive one or more temperature sensitive products, wherein the loading zone optionally is accessible via the computer-controlled access panel(s). ¶¶ [0041], [0050].

Claim 13 is rejected under § 103 as being obvious over Felder in view of Malin, supra, as applied to claim 11, and further in view of US Pub. No. 2011/0304466 to Bair et al. (Bair).  For claim 13, Felder discloses all limitations of the claimed invention but for generating system alert messages.
Although Felder does not explicitly disclose this limitation, such a feature is found in the prior art.  In fact, Bair teaches an inventory management system wherein alerting comprises transmission of alerting messages to the unit and/or one or more pre-selected recipients and/or a UID that relate to one or more events selected from the group consisting of a cold storage zone temperature excursion that exceeds a preset threshold, inventory of a particular type of temperature sensitive product stock is depleted or reaches a preset lower limit, a temperature sensitive product has expired or will expire within a preset number of days, mechanical or robotic failure of the unit occurred , and a power disruption to the cold storage unit. See ¶ [0072].
Thus, it would have been obvious to modify the inventory management system of Felder with the message alert control feature of Bair in order to notify users of critical events associated with the operation and overall performance of the automated storage and retrieval system.

Claim 19 is rejected under § 103 as being obvious over Felder in view of Malin, and further in view of Bair.  As to claim 19, Felder in view of Malin discloses a system according to claim 9 wherein the ASP (1281) is a cloud-based hosted environment that provides at least one service selected from the group consisting of inventory management, system administration, alerting, and reporting (¶¶ [0056-0057] (describing the computer system (1281) as being integrated with a variety of laboratory information management systems)), wherein optionally:
system administration comprising one or more of:
monitoring the cold storage unit location information; and/or
monitoring information related to the physical status of the cold storage unit, including function, power, temperature, and/or temperature sensor data; and/or
maintaining communication between a cold storage unit’s computer, UID, ASP, and cell phone card applications; and/or
maintaining optionally secure access to the cold storage unit and ASP; and/or
facilitating unit maintenance. See ¶ [0057] (describing the system as being configured to set top-level user definable parameters to control container access); and
reporting comprises providing an authorized user access to information and reports related to status of the cold storage unit, product information, regulatory requirements, or inventory management, wherein the access is provided via a secure website and is optionally customizable based on a user profile. See ¶ [0057] (generating various reports related to sample security, visibility, migration and quality assurance).
Although Felder does not explicitly disclose transmitting user alert messages, such a feature is found in the prior art.  In fact, Bair teaches an inventory management system wherein alerting comprises transmission of alerting messages to the unit and/or one or more pre-selected recipients and/or a UID that relate to one or more events selected from the group consisting of a cold storage zone temperature excursion that exceeds a preset threshold, inventory of a particular type of temperature sensitive product stock is depleted or reaches a preset lower limit, a temperature sensitive product has expired or will expire within a preset number of days, mechanical or robotic failure of the unit occurred , and a power disruption to the cold storage unit. See ¶ [0072].
Thus, it would have been obvious to modify the inventory management system of Felder with the message alert control feature of Bair in order to notify users of critical events associated with the operation and overall performance of the automated storage and retrieval system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655